                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.147 Page 1 of 6



                    1   COOLEY LLP
                        SUMMER J. WYNN (240005)
                    2   (swynn@cooley.com)
                        JAYME B. STATEN (317034)
                    3   (jstaten@cooley.com)
                        4401 Eastgate Mall
                    4   San Diego, California 92121-1909
                        Telephone: +1 858 550 6000
                    5   Facsimile: +1 858 550-6420
                    6   COOLEY LLP
                        JASMIN F. MOTLAGH (311639)
                    7   (jmotlagh@cooley.com)
                        1333 2nd Street, Suite 400
                    8   Santa Monica, California 90401-4100
                        Telephone: +1 310 883 6400
                    9   Facsimile: +1 310 883 6500
                10      Attorneys for Defendants
                        DEREK DAHLIN, BRIAN EVANS, ROBERT
                11      SMITH, WES BRUMMETTE and MANGO
                        TECHNOLOGIES, INC. DBA CLICKUP
                12
                13                            UNITED STATES DISTRICT COURT
                14                          SOUTHERN DISTRICT OF CALIFORNIA
                15
                16      WHITESLATE, LLP DBA SLATE                       Case No. 3:20-cv-01782-W-BGS
                        LAW GROUP,
                17                                                      DEFENDANTS’ MOTION TO FILE
                                        Plaintiff,                      DOCUMENTS UNDER SEAL
                18
                              v.                                        Date Action Filed: September 10, 2020
                19                                                      Trial Date: None set
                        DEREK DAHLIN, an individual;
                20      BRIAN EVANS, individually, and as
                        Chief Executive Officer of MANGO
                21      TECHNOLOGIES, INC. DBA
                        CLICKUP; ROBERT SMITH,
                22      individually, and as Chief Financial
                        Officer and Secretary of MANGO
                23      TECHNOLOGIES, INC. DBA
                        CLICKUP; WES BRUMMETTE,
                24      individually, and as Agent for Service of
                        Process of MANGO TECHNOLOGIES,
                25      INC. DBA CLICKUP; MANGO
                        TECHNOLOGIES, INC. DBA
                26      CLICKUP; and DOES 1-100,
                        INCLUSIVE,
                27
                                        Defendants.
                28
COOLEY LLP
ATTORNEYS AT L AW                                                                  DEFENDANTS’ MOTION TO FILE
   SAN DIEGO                                                        1                  DOCUMENTS UNDER SEAL
                                                                                            3:20-CV-01782-W-BGS
                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.148 Page 2 of 6



                    1         Pursuant to Local Rule 79.2, Defendants hereby move this Court for an order
                    2   permitting Defendants to file under seal redacted versions of certain exhibits to the
                    3   declaration of Summer J. Wynn in response to the declaration of Kelly E. DuFord
                    4   requesting extension of time to file Plaintiff’s opposition to Defendants’ motion to
                    5   dismiss Plaintiff’s complaint.
                    6   I.    LEGAL STANDARD
                    7         Although there is a presumption in favor of public access to court records, the
                    8   public’s right to access “is not absolute and can be overridden.” Foltz v. State Farm
                    9   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). Two standards generally
                10      govern motions to seal documents—compelling reasons or good cause. The
                11      applicable standard depends on whether the records are “more than tangentially
                12      related to the merits of a case”. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
                13      1092, 1096 (9th Cir. 2016). Where a record is more akin to discovery disclosures or
                14      is only tangentially related to the merits of the case, courts generally apply the “good
                15      cause” standard, pursuant to which a court may seal a record “to protect a party or
                16      person from annoyance, embarrassment, oppression, or undue burden or expense”.
                17      Id. at 1096–97(9th Cir. 2016) (quoting Fed. R. Civ. P. 26(c)). Where a record pertains
                18      to the merits of a case, courts apply a “compelling reasons” standard. Id.
                19      II.   REDACTED EXHIBITS
                20            There are both compelling reasons and good cause to permit Defendants to file
                21      under seal redacted versions of certain exhibits in support of the declaration of
                22      Summer J. Wynn. The exhibits contain emails between counsel for Plaintiff and
                23      counsel for Defendants. Within these emails, counsel for Plaintiff made certain
                24      derogatory and false statements about a Defendant in this action. These false and
                25      offensive statements have absolutely no bearing on the merits of this case, and should
                26      be redacted. Accordingly, Defendants respectfully request that certain portions the
                27      following emails be redacted and submitted under seal:
                28
COOLEY LLP
ATTORNEYS AT L AW                                                                 DEFENDANTS’ MOTION TO FILE
   SAN DIEGO                                                       2                  DOCUMENTS UNDER SEAL
                                                                                           3:20-CV-01782-W-BGS
                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.149 Page 3 of 6



                    1
                        Ex.   Column 1: Identification of Column 2: Description of Material
                    2
                        No.   Document                            at Issue Within Document
                    3
                          F   Email from Kelly E. DuFord to       Within this email chain, there are
                    4
                              Summer J. Wynn                      certain derogatory and false
                    5
                                                                  statements made by counsel of
                    6
                                                                  record, Kelly E. DuFord, about a
                    7
                                                                  Defendant. These statements have
                    8
                                                                  been redacted to protect his interests.
                    9
                          H   Email from Summer J. Wynn to Within this email chain, there are
                10
                              Kelly E. DuFord                     certain derogatory and false
                11
                                                                  statements made by counsel of
                12
                                                                  record, Kelly E. DuFord, about a
                13
                                                                  Defendant. These statements have
                14
                                                                  been redacted to protect his interests.
                15
                          I   Email from Kelly E. DuFord to Within this email chain, there are
                16
                              Summer J. Wynn                      certain derogatory and false
                17
                                                                  statements made by counsel of
                18
                                                                  record, Kelly E. DuFord, about a
                19
                                                                  Defendant. These statements have
                20
                                                                  been redacted to protect his interests.
                21
                          K   Email from Kelly E. DuFord to Within this email chain, there are
                22
                              Summer J. Wynn                      certain derogatory and false
                23
                                                                  statements made by counsel of
                24
                                                                  record, Kelly E. DuFord, about a
                25
                                                                  Defendant. These statements have
                26
                                                                  been redacted to protect his interests.
                27
                28
COOLEY LLP
                                                                             DEFENDANTS’ MOTION TO FILE
                                                              3
ATTORNEYS AT L AW
   SAN DIEGO                                                                     DOCUMENTS UNDER SEAL
                                                                                      3:20-CV-01782-W-BGS
                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.150 Page 4 of 6



                    1
                        L    Email from Kelly E. DuFord to Within this email chain, there are
                    2
                             Summer J. Wynn                   certain derogatory and false
                    3
                                                              statements made by counsel of
                    4
                                                              record, Kelly E. DuFord, about a
                    5
                                                              Defendant. These statements have
                    6
                                                              been redacted to protect his interests.
                    7
                        M    Email from Kelly E. DuFord to Within this email chain, there are
                    8
                             Summer J. Wynn                   certain derogatory and false
                    9
                                                              statements made by counsel of
                10
                                                              record, Kelly E. DuFord, about a
                11
                                                              Defendant. These statements have
                12
                                                              been redacted to protect his interests.
                13
                        N    Email from Kelly E. DuFord to Within this email chain, there are
                14
                             Summer J. Wynn                   certain derogatory and false
                15
                                                              statements made by counsel of
                16
                                                              record, Kelly E. DuFord, about a
                17
                                                              Defendant. These statements have
                18
                                                              been redacted to protect his interests.
                19
                        O    Email from Kelly E. DuFord to Within this email chain, there are
                20
                             Summer J. Wynn                   certain derogatory and false
                21
                                                              statements made by counsel of
                22
                                                              record, Kelly E. DuFord, about a
                23
                                                              Defendant. These statements have
                24
                                                              been redacted to protect his interests.
                25
                26
                27
                28
COOLEY LLP
                                                                         DEFENDANTS’ MOTION TO FILE
                                                          4
ATTORNEYS AT L AW
   SAN DIEGO                                                                 DOCUMENTS UNDER SEAL
                                                                                  3:20-CV-01782-W-BGS
                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.151 Page 5 of 6



                    1
                        P    Email from Kelly E. DuFord to Within this email chain, there are
                    2
                             Summer J. Wynn                   certain derogatory and false
                    3
                                                              statements made by counsel of
                    4
                                                              record, Kelly E. DuFord, about a
                    5
                                                              Defendant. These statements have
                    6
                                                              been redacted to protect his interests.
                    7
                        Q    Email from Kelly E. DuFord to Within this email chain, there are
                    8
                             Summer J. Wynn                   certain derogatory and false
                    9
                                                              statements made by counsel of
                10
                                                              record, Kelly E. DuFord, about a
                11
                                                              Defendant. These statements have
                12
                                                              been redacted to protect his interests.
                13
                        R    Email from Kelly E. DuFord to Within this email chain, there are
                14
                             Summer J. Wynn                   certain derogatory and false
                15
                                                              statements made by counsel of
                16
                                                              record, Kelly E. DuFord, about a
                17
                                                              Defendant. These statements have
                18
                                                              been redacted to protect his interests.
                19
                        S    Email from Kelly E. DuFord to Within this email chain, there are
                20
                             Summer J. Wynn                   certain derogatory and false
                21
                                                              statements made by counsel of
                22
                                                              record, Kelly E. DuFord, about a
                23
                                                              Defendant. These statements have
                24
                                                              been redacted to protect his interests.
                25
                26
                27
                28
COOLEY LLP
                                                                         DEFENDANTS’ MOTION TO FILE
                                                          5
ATTORNEYS AT L AW
   SAN DIEGO                                                                 DOCUMENTS UNDER SEAL
                                                                                  3:20-CV-01782-W-BGS
                Case 3:20-cv-01782-W-BGS Document 14 Filed 12/22/20 PageID.152 Page 6 of 6



                    1
                            T     Email from Summer J. Wynn to Within this email chain, there are
                    2
                                  Kelly E. DuFord                       certain derogatory and false
                    3
                                                                        statements made by counsel of
                    4
                                                                        record, Kelly E. DuFord, about a
                    5
                                                                        Defendant. These statements have
                    6
                                                                        been redacted to protect his interests.
                    7
                    8   III. CONCLUSION
                    9           For the foregoing reasons, Defendants respectfully request that the Court grant
                10      the present motion for an order that the exhibits listed above be filed under seal.
                11
                        Dated: December 22, 2020                       COOLEY LLP
                12
                13
                                                                       By: /s/ Summer J. Wynn
                14                                                        Summer J. Wynn
                15                                                     Attorneys for Defendants
                                                                       DEREK DAHLIN, BRIAN EVANS,
                16                                                     ROBERT SMITH, WES BRUMMETTE
                                                                       and MANGO TECHNOLOGIES, INC.
                17                                                     DBA CLICKUP
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
COOLEY LLP
                                                                                   DEFENDANTS’ MOTION TO FILE
                                                                   6
ATTORNEYS AT L AW
   SAN DIEGO                                                                           DOCUMENTS UNDER SEAL
                                                                                            3:20-CV-01782-W-BGS
